DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-22, 24, and 26 of U.S. Patent No. US 10,448,396 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 1 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 1 of the application.  Although the patented claim includes additional 
	Regarding claim 2 of the application, claim 2 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 2 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 3 of the application, claim 3 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 3 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 4 of the application, claim 4 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 4 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 5 of the application, claim 5 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 6 of the application, claim 6 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 6 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.

Regarding claim 8 of the application, claim 8 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 8 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 9 of the application, claim 9 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 9 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 10 of the application, claim 10 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 11 of the application, claim 11 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 11 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 12 of the application, claim 12 of the patent is directed towards a base station comprising all the components and performing all the functions of the 
Regarding claim 13 of the application, claim 13 of the patent is directed towards a base station comprising all the components and performing all the functions of the base station of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 14 of the application, claim 15 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the wireless device of claim 14 of the application.  Although the patented claim includes additional functions not required by claim 14 of the application, claim 14 of the application is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 15 of the application, claim 16 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the wireless device of claim 15 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 14 of the application.
	Regarding claim 16 of the application, claim 17 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the wireless device of claim 16 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 14 of the application.
	Regarding claim 17 of the application, claim 18 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the 
	Regarding claim 18 of the application, claim 19 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the wireless device of claim 18 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 14 of the application.
	Regarding claim 19 of the application, claim 20 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the wireless device of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 14 of the application.
	Regarding claim 20 of the application, claim 21 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the wireless device of claim 20 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 14 of the application.
	Regarding claim 21 of the application, claim 22 of the patent is directed towards a wireless device comprising all the components and performing all the functions of the wireless device of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 14 of the application.
Regarding claim 22 of the application, claim 24 of the patent is directed towards a method comprising steps required by of the method of claim 22 of the application.  Although the patented claim includes additional steps not required by claim 22 of the application, claim 22 of the application is merely a broader version of the patented 
Regarding claim 23 of the application, claim 26 of the patent is directed towards a method comprising steps required by of the method of claim 23 of the application.  Although the patented claim includes additional steps not required by claim 23 of the application, claim 23 of the application is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.

Drawings

Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Specifically these Figures are described as background art in the Applicant’s specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 6-9, 12-14, and 17-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. (U.S. Publication US 2012/0039282 A1; as cited by the Applicant’s IDS filed 10/14/2019).
With respect to claims 1 and 22, Kim et al. discloses a base station implementing a method in a wireless communication system configured to transmit user data to a wireless device upon a first carrier (See the abstract, page 1 paragraph 9, page 2 paragraph 31, page 6 paragraph 73, page 7 paragraph 82, and Figures 4 and 5 of Kim et al. for reference to an eNB, which is a base station, implementing a transmission method in a wireless communication system including transmitting data to a UE, which is a wireless device, via an LTE-A wireless carrier).  Kim et al. also discloses the base station comprising one or more interfaces configured to communicatively couple the base station to the wireless communication system and one or more transmitter processing circuits (See page 7 paragraph 82 and Figure 5 of Kim et al. for reference to the eNB comprising a transceiver, which is an interface, coupling the eNB to the wireless communication system and comprising a controller that acts as a transmitter processing circuit).  Kim et al. further discloses identifying, from a set of transmission resources nominally allocated for transmission of the user data by the base station upon the first carrier, a subset of transmission resources also nominally allocated for transmission of a reference or control signal either by the base station upon a second carrier or by a neighboring base station upon the first carrier (See page 4 paragraphs 53-54, page 5 paragraph 61 page 6 paragraphs 73-74, and Figure 4 of Kim et al. for reference to eNB determining muting information of the LTE-A carrier wherein the muting information comprises a subset of REs to be muted of a signal of the LTE-A carrier at positions where the signal collides with a reference signal of an LTE Rel-8 carrier of the eNB, which is a second carrier, wherein the muted REs otherwise could be used for transmission of transmit data via a PDSCH).  Kim et al. also discloses selectively transmitting the user data to the wireless device upon the first carrier exclusive of the identified subset of transmission resources (See page 5 paragraph 61, page 6 paragraph 77, and Figure 4 of Kim et al. for reference to the eNB arranging data in a subframe according to the muting information and for reference to transmitting the data to the UE).
With respect to claims 14 and 23, Kim et al. discloses a wireless device implementing a method in a wireless communication system configured to receive user data from a base station upon a first carrier (See the abstract, page 1 paragraph 9, page 2 paragraph 31, page 6 paragraph 73, page 7 paragraph 94, and Figures 4 and 6 of Kim et al. for reference to an UE, which is a wireless device, implementing a reception method in a wireless communication system including receiving data from an eNB, which is a base station, via an LTE-A wireless carrier).  Kim et al. also discloses the wireless device comprising one or more interfaces configured to communicatively couple the wireless device to the base station and one or more receiver processing circuits (See page 7 paragraph 82 and Figure 5 of Kim et al. for reference to the UE comprising a transceiver, which is an interface, coupling the UE to the eNB and comprising a controller that acts as a receiver processing circuit).  Kim et al. further discloses obtaining information indicating that the base station is selectively transmitting the user data to the wireless device upon the first carrier exclusive of a subset of a set of transmission resources nominally allocated for user data upon the first carrier, wherein the subset of the set of transmission resources is also nominally allocated for transmission of a reference or control signal either by the base station upon a second carrier or by a neighboring base station upon the first carrier (See page 4 paragraphs 53-54, page 5 paragraph 61 page 6 paragraphs 73-76, and Figure 4 of Kim et al. for reference to eNB determining muting information of the LTE-A carrier and transmitting information notifying the muting to the UE wherein the muting information comprises a subset of REs to be muted of a signal of the LTE-A carrier at positions where the signal collides with a reference signal of an LTE Rel-8 carrier of the eNB, which is a second carrier, wherein the muted REs otherwise could be used for transmission of transmit data via a PDSCH).  Kim et al. also disclose, based on the obtained information, recovering the user data received upon the first carrier exclusive of the subset of transmission resources (See page 5 paragraph 61, page 6 paragraph 80, and Figure 4 of Kim et al. for reference to the UE receiving OFDM symbols transmitting by the eNB including symbols of data transmitted via the PDSCH based on the received muting information).
With respect to claim 6, Kim et al. discloses transmitting information to the wireless device that explicitly or implicitly indicates the selective transmission of the user data upon the first carrier exclusive of the identified subset of transmission resources (See page 6 paragraph 75, page 6 paragraph 79, and Figure 4 of Kim et al. for reference to the eNB transmitting information to the UE notifying the UE of a muting pattern).
With respect to claims 7 and 17, Kim et al. discloses the information explicitly identifying at least a portion of the subset of transmission resources to the wireless device as not having user data for the wireless device (See page 6 paragraph 75, page 6 paragraph 79, and Figure 4 of Kim et al. for reference to the information indicating a muting pattern, which contains REs not having user data for the UE).
With respect to claims 8 and 18, Kim et al. discloses the information comprising a reference signal muting pattern (See page 6 paragraph 75, page 6 paragraph 79, and Figure 4 of Kim et al. for reference to the information indicating a reference signal muting pattern).
With respect to claims 9 and 19, Kim et al. discloses the information explicitly identifying for a given subframe the first transmission resource from the start of the given subframe that is not included in the identified subset of transmission resources (See page 3 paragraphs 34-35, page 6 paragraph 75, page 6 paragraph 79, and Figure 4 of Kim et al. for reference to the muting information being signaled as a bitmap that defines whether each RE is to be muted or not such that the bitmap indicates each RE of a subframe that is not muted including the first RE that is not muted).
With respect to claims 12 and 20, Kim et al. discloses the second carrier comprising a legacy carrier and the first carrier comprising a non-legacy carrier (See page 1 paragraph 9, page 2 paragraph 31, and page 4 paragraphs 53-54 of Kim et al. for reference to the first carrier being an LTE-A carrier, which is a non-legacy carrier, and the second carrier being an LTE Release-8 carrier, which is a legacy carrier compared to the LTE-A carrier).  Kim et al. discloses using LTE-A carriers and LTE Rel-8 carriers.  As taught by the Applicant's background, the non-legacy LTE-A carriers either do not transmit reference or control signaling or use a number of resources that is smaller than a number of resources on which reference or control signaling is transmitted upon LTE Rel-8 carriers (See page 4 lines 1-8 and Figure 4 and 5 of the Applicant’s originally filed specification).  Thus, this limitation is inherently taught by Kim et al. since Kim et al. teaches the use of non-legacy LTE-A and legacy LTE Rel-8.
With respect to claims 13 and 21, Kim et al. discloses transmission resources comprising time-frequency resource elements, wherein the wireless communication system is based on LTE, wherein the reference or control signal comprises common reference symbols or a PDCCH, and wherein the user data is selectively transmitted to the wireless device upon the first carrier over a PDSCH (See page 1 paragraph 9 page 2 paragraph 31, page 4 paragraphs 53-54, and page 5 paragraph 61 of Kim et al. for reference to data being transmitting using LTE RE, which are time-frequency REs, for reference to the reference signal comprising a common reference signal, and for reference to user data being transmitted over a PDSCH).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-5 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. in view of Bhattad et al. (U.S. Publication US 2012/0076106 A1; as cited by the Applicant’s IDS filed 10/14/2019).
With respect to claims 2 and 3, although Kim et al. teaches using REs not muted to transmit data to UEs over a PDSCH (See page 5 paragraph 61 of Kim et al.), Kim et al. does not disclose any specific manner of mapping user data to these REs.  Specifically Kim et al. does not disclose generating an amount of data to be transmitted to match an actual allocation of transmission resources for user data upon the first carrier and selectively mapping the user data around the identified subset of transmission resources. 
With respect to claims 4 and 5, although Kim et al. teaches using REs not muted to transmit data to UEs over a PDSCH (See page 5 paragraph 61 of Kim et al.), Kim et al. does not disclose any specific manner of mapping user data to these 
With respect to claims 2-5, Bhattad et al., in the field of communications discloses multiple methods in which data may be mapped to resources in the presence of muting.  For example, Bhattad et al. discloses an embodiment including generating an amount of data to be transmitted to match an actual allocation of transmission resources for user data upon the first carrier and selectively mapping the user data around the identified subset of transmission resources (See page 5 paragraphs 79-82 and Figure 5 of Bhattad et al. for reference to an example where an eNB will rate match around muted tones whereby a number of data symbols is generated to match a number of REs minus muted REs (i.e. data symbols b1-b10) and the data symbols are mapped around the muted tones, i.e. no data symbols are mapped to muted tones 507 and 509).  Bhattad et al. also discloses another embodiment including generating an amount of user data to be transmitted to match the nominal allocation of transmission resources for user data upon the first carrier that does not account for the selective transmission and selectively transmitting the user data by puncturing user data from the identified subsets of transmission resources (See page 5 paragraphs 79-81, page 5 paragraph 83, and Figure 5 of Bhattad et al. for reference to an example where an eNB will puncture muted tones whereby a number of data symbols is generated a nominal allocation that does not take into account the muted tones (i.e. data symbols b1-b12) and the data symbols in the mute tones are punctured, i.e. data symbols b3 and b4 are punctured in muted REs 508 and 510).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention, when presented with the work of Bhattad et al., that that the user data of Kim et al. could be mapped in the presence of muting in either of the manners taught by Bhattad et al. with the motivation being to provide specific means for mapping data in the presence of muting.
With respect to claims 15 and 16, Bhattad et al., as shown above, teaches mapping a data via either mapping around muted REs or puncturing data in muted REs.  Bhattad et al. also discloses informing a muting pattern to a UE such that the UE may use this information in the reception of data (See page 5 paragraph 84 of Bhattad et al.).  It is obvious that the demapping procedure performed by a UE may occur in the opposite manner of the mapping procedure performed by the eNB.  Thus it would have been obvious that demapping would be performed to recover user data by demapping user data exclusive of the subset of transmission resources in the case that data is mapped around muted RE as taught by Bhattad et al.  It also would have been obvious that demapping would be performed with the indication that user data demapped from the subset of transmission resources is unreliable in the case that data is mapped and punctured in muted REs as taught by Bhattad et al.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. in view of Hakkinen et al. (U.S. Publication US 2012/0039268 A1; as cited by the Applicant’s IDS filed 10/14/2019).
With respect to claim 10, Kim et al. does not disclose identifying a second subset of transmission resources to be used as one or more virtual guard bands.  The user of virtual guard bands to isolate overlapping carriers is old and well known in the art of communications.  For example, Hakkinen et al. discloses the use of virtual guard bands in order to prevent interference between overlapped carriers (See page 2 paragraph 58, page 2 paragraph 63, page 4 paragraphs 118-123, and Figure 4 of Hakkinen et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Hakkinen et al., to combine using virtual guard bands, as suggested by Hakkinen et al., with the system and method of Kim et al., with the motivation being to prevent interference between overlapped carriers.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al.
With respect to claim 11, Kim et al. discloses the second carrier comprising a legacy carrier and the first carrier comprising a non-legacy carrier (See page 1 paragraph 9, page 2 paragraph 31, and page 4 paragraphs 53-54 of Kim et al. for reference to the first carrier being an LTE-A carrier, which is a non-legacy carrier, and the second carrier being an LTE Release-8 carrier, which is a legacy carrier compared to the LTE-A carrier).  Kim et al. also discloses that muting should be performed when a signal of the LTE-A carrier collides with a reference signal of the LTE Rel-8 carrier (See page 4 paragraphs 53-54 of Kim et al.).  Kim et al. does not specifically disclose dynamically discontinuing the selective transmission of user data 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461